JUDGMENT

PER CURIAM.
This appeal was presented to the court, and briefed and argued by counsel. The court has accorded full consideration to the issues presented on appeal and has determined they do not warrant a published opinion. For the reasons stated in Firearms Import/Export Roundtable Trade Group v. Jones, 854 F.Supp.2d 1 (D.D.C.2012), it is
ORDERED and ADJUDGED that the district court’s judgment be affirmed.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.